DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/27/2022 has been entered.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Keith Grzelak on 7/12/2022

The application has been amended as follows: 

Claim 1 (Currently Amended):  An apparatus for detecting releasable coupling of a cap from a fluid delivery device, comprising:
a housing configured to carry a fluid delivery device having a reservoir of fluid:
a receptacle provided by the housing having a coupling with an interface and a clip receiver having a cylindrical wall and an adjacent     radial outwardly extending detent;
an infusion cap coupled with a delivery tube and having a complementary coupling configured to engage with the interface of the coupling of the receptacle including a spring clip having a resilient arm    and a terminal finger configured to interlock in urged engagement with    the detent of the clip receiver during assembly; and
a pressure sensor carried by the receptacle within the interface     and configured to detect engagement pressures from the terminal finger of the spring clip with the receptacle during mating of the cap to the housing and de-mating of the cap from the housing and generate [[an]] output signals having or a unique pressure range within a design range, the output signals indicative of the plurality of unique states including a first state 

Claim 7 (Currently Amended):  The apparatus of claim 1, wherein the sensor comprises a membrane switch provided in the receptacle and the terminal finger is configured to urge the resilient arm radially inwardly when the cap is rotated relative to the receptacle while the terminal finger 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The subject matter of the independent claim could either not be found or was not suggested in the prior art of record. Independent claim 1 has been amended to require (a) the clip receiver to have a cylindrical wall and an adjacent radial outwardly extending detent, (b) the spring clip to have a resilient arm and a terminal finger, and (c) the pressure sensor to (c1) detect engagement pressure from the terminal finger with the receptacle during mating and de-mating of the cap and the housing and (c2) generate output signals indicative of a first state indicative of the finger engaged with the cylindrical wall and of a second state indicative of the finger engaged outwardly in locked relation to the detent. The closest prior art remains PG PUB 2016/0015885 to Pananen (cited as the primary reference in the last Detailed Action) which teaches features (a), (b) and (c1) listed above (see Fig 43-47 of Pananen) but does not disclose feature (c2); although Paragraph 911 discloses “one or more sensor elements 32 described above, arranged to detect the detectable elements 42, for example, when extensions 700 are engaged with the ramp portion 32c, or when the extensions are engaged with the stop surface 32d, or when the extensions are flexed (or any combination thereof)”, Pananen does not disclose that it is one single sensor that detects the pressures from the finger to generate the two output signals as claimed – that is, Pananen does not disclose a single sensor that generates both an output signal indicative of the finger engaging the cylindrical wall and an output signal indicative of the finger engaging outward in locked relation to the detent. US Pat 6,171,276 to Lippe et al. (cited as a secondary reference in the last Detailed Action) also does not teach such a sensor, nor was this feature found or suggested elsewhere in the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMI A BOSWORTH whose telephone number is (571)270-5414. The examiner can normally be reached Monday - Thursday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783